                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   July 08, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

JOSEPHINE GALLARDO                           §
HERNANDEZ, et al,                            §
                                             §
        Plaintiffs,                          §
VS.                                          §   CIVIL ACTION NO. 2:18-CV-056
                                             §
KIDNEY SPECIALISTS OF SOUTH                  §
TEXAS, P.A., et al,                          §
                                             §
        Defendants.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On June 17, 2019, United States Magistrate Judge Jason B. Libby entered his

“Memorandum and Recommendation” (D.E. 24), recommending that the Court grant

Defendants’ Joint Motion to Remand to State Court (D.E. 23). The parties were provided

proper notice of, and opportunity to object to, the Magistrate Judge’s Memorandum and

Recommendation. FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1); General Order No.

2002-13. No objections have been filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 24), and all other relevant

1/2
documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge.    Accordingly, Defendants’ Joint

Motion to Remand to State Court (D.E. 23) is GRANTED and this action is

REMANDED to the 28th Judicial District Court of Nueces County, Texas, the court from

which it was removed.

      ORDERED this 8th day of July, 2019.

                                          ___________________________________
                                          NELVA GONZALES RAMOS
                                          UNITED STATES DISTRICT JUDGE




2/2
